     Case 1:19-cr-02032-SMJ      ECF No. 227         filed 10/29/20   PageID.2497 Page 1 of 13




 1                  John B. McEntire, IV
                   Senior Litigator
                   10 North Post Street, Suite 700
2                  Spokane, Washington 99201
                   509.624.7606
 3                 Attorney for James D. Cloud


4

 5

6

 7

8                                  United States District Court
                                  Eastern District of Washington
9                                   Honorable Salvador Mendoza, Jr.


10   United States of America,                          No. 1:19-CR-2032-SMJ-1

11                          Plaintiff,                  Motion to Enter Due Process
                                                        Protection Act Order
12         v.

13   James Dean Cloud,

14                          Defendant.

15

16

17

18

19
     Case 1:19-cr-02032-SMJ      ECF No. 227     filed 10/29/20   PageID.2498 Page 2 of 13




 1                                        I.      Introduction

2           On October 21, 2020, the Due Process Protections Act was signed into law,

 3   requiring judges to issue oral and written orders confirming not only a prosecutor’s

4    disclosure obligations under Brady 1 and its progeny, but also the consequences for

 5   violating those obligations. See Fed. R. Crim. P. 5(f) (2020); Pub. L. No. 116-182

6    (2020). Because the Act “became effective upon enactment,” the Administrative

 7   Office of the U.S. Courts noted “all judges must immediately comply with this new

8    requirement. . . .” 2 So the question is not whether the Court needs to enter a DPPA

9    order in James Cloud’s case, but rather what that order should contain. To answer

10   this question, it helps to look at the Act’s legislative history, Ninth Circuit authority,

11   Supreme Court authority, and federal prosecutors’ ethical obligations.

12          James Cloud’s defense team cannot help but feel the timing of the DPPA’s

13   enactment is apt: it comes shortly after discovery issues in arguably the most serious

14   criminal case pending in Eastern Washington. With that in mind, James Cloud seeks

15   a DPPA order that is more than a brief invocation of Brady—he seeks a substantive

16   order of the kind the DPPA envisions.

17

18
     1
       See Brady v. Maryland, 373 U.S. 83 (1963).
     2
19     See October 26, 2020 Memorandum from James C. Duff to all United States Judges at Page 2,
     attached as Exhibit A.
                                               DPPA Motion
                                                  –1–
     Case 1:19-cr-02032-SMJ    ECF No. 227     filed 10/29/20   PageID.2499 Page 3 of 13




 1                                       II.    Discussion

2    A.    Congress passed the Act to address ongoing Brady violations.

 3         The Act’s provenance rests on a bipartisan belief that, despite well-settled

4    case law requiring prosecutors to turn over favorable evidence, prosecutors continue

 5   to “conceal” exculpatory evidence. See Congressional Proceedings, 166 Cong. Rec.

6    H4582-01, 2020 WL 5641902 (Sep. 21, 2020). To illustrate the point during floor

 7   debate, lawmakers described DOJ’s high-profile failure to honor its constitutional

8    obligations during then-Senator Ted Stevens’s corruption trial, where prosecutors

9    concealed exculpatory evidence, ultimately leading to dismissal. Id.

10         DOJ’s misconduct wasn’t a one-off: this has been a year of extraordinary

11   Brady violations.

12         In August 2020, the Ninth Circuit addressed Brady violations in a high-profile

13   case stemming from a stand-off between Cliven Bundy and the government over

14   cattle-grazing rights. See U.S. v. Bundy, 968 F.3d 1019 (9th Cir. 2020). After trial

15   began, allegations surfaced the United States withheld discovery central to Bundy’s

16   defense. The district court held several evidentiary hearings on the withheld

17   discovery, ultimately finding the United States’ “Brady violations were so egregious

18   and prejudicial that the indictment needed to be dismissed with prejudice.” Id. at

19   1030. The United States appealed, and the Ninth Circuit affirmed, finding “the

                                          DPPA Motion
                                             –2–
     Case 1:19-cr-02032-SMJ    ECF No. 227     filed 10/29/20   PageID.2500 Page 4 of 13




 1   government fell well short of its obligations to work toward fairly and faithfully

2    dispensing justice rather than simply notching another win.” Id. at 1041.

 3         The month following the Bundy opinion, September 2020, the Honorable

4    Alison Nathan addressed Brady violations in a high-profile fraud case. See U.S. v.

 5   Nejad, __ F. Supp. 3d __, 2020 WL 5549931 (S.D.N.Y. Sep. 16, 2020). Before,

6    during, and after trial, the United States “made countless belated disclosures of

 7   arguably (and, in one instance, admittedly) exculpatory evidence.” Id. at 1. The

8    United States recognized its failures and agreed Judge Nathan should vacate

9    Mr. Sadr’s guilty verdict. See id.

10         What struck Judge Nathan wasn’t the United States’ willingness to dismiss

11   the case, but rather the depth of the United States’ bad-faith. During trial, the

12   United States realized it failed to turn over exculpatory material, but “[i]nstead of

13   immediately disclosing that file, Government lawyers spent almost twenty hours

14   strategizing how best to turn it over,” ultimately agreeing they should “‘bury’ the

15   evidence along with other, already-disclosed documents . . . .” Id. at 2 (emphasis

16   added). This did not sit well with Judge Nathan, as she openly ruminated how best

17   to sanction prosecutors for their admitted wrongdoing.

18         These two decisions (Bundy and Nejad), just a month apart, show Congress’s

19   concerns about prosecutors failing to disclose exculpatory material remain relevant.

                                          DPPA Motion
                                             –3–
     Case 1:19-cr-02032-SMJ    ECF No. 227    filed 10/29/20   PageID.2501 Page 5 of 13




 1   B.    Congress passed the Act to provide trial courts with disciplinary options.

2          Lawmakers weren’t just troubled by DOJ concealing evidence in then-Senator

 3   Ted Stevens’s case; they were equally-troubled by district court’s inability to

4    sanction prosecutors for their misconduct. The inability to sanction, lawmakers

 5   noted, stemmed from the lack of a “direct written court order requiring

6    [prosecutors] to abide by their ethical and constitutional obligations to disclose

 7   favorable evidence.” Congressional Proceedings, 166 Cong. Rec. H4582-01, 2020

8    WL 5641902 (Sep. 21, 2020).

9          Finding the lack of a standing Brady order troubling, lawmakers surveyed

10   federal judicial districts to determine how many employ standing Brady orders. See

11   id. They uncovered a patchwork of protections, with only 38 of 94 Federal districts

12   using local rules and standing orders to confirm prosecutors’ Brady obligations. See

13   id. This patchwork, lawmakers concluded, failed “to ensure that this practice is

14   followed across the country.” Id.

15         So they acted.

16   C.    Congress wants substantive Brady orders, not rote reminders.

17         Congress’s changes to Rule 5’s language are minor; its expectations on what

18   Brady orders should contain are not. These heightened expectations surfaced during

19   floor debate, when lawmakers called attention to the District of Columbia, which

                                          DPPA Motion
                                             –4–
     Case 1:19-cr-02032-SMJ      ECF No. 227     filed 10/29/20   PageID.2502 Page 6 of 13




 1   folded a Brady order into the local rules in the wake of the botched Stevens

2    prosecution. The District of Columbia’s local rule (LCrR 5.1) is no rote reminder;

 3   rather, it details the United States’ disclosure obligations: 3

4

 5

6

 7

8

9

10

11

12

13

14

15

16

17

18
     3
19    https://www.dcd.uscourts.gov/sites/dcd/files/LocalRulesJuly_2019.pdf, last accessed on
     October 29, 2020.
                                           DPPA Motion
                                                 –5–
     Case 1:19-cr-02032-SMJ   ECF No. 227    filed 10/29/20   PageID.2503 Page 7 of 13




 1

2

 3

4

 5

6

 7

8

9

10

11

12

13

14

15
           While the District of Columbia’s Local Criminal Rule 5.1 is a solid
16
     benchmark, the Court’s DPPA order here would need to be tweaked in a few ways:
17
           First, it would need to unmoor itself from Brady’s definition of “materiality,”
18
     which is an appellate standard. Time-and-time again, the Ninth Circuit has noted
19

                                         DPPA Motion
                                            –6–
     Case 1:19-cr-02032-SMJ     ECF No. 227     filed 10/29/20   PageID.2504 Page 8 of 13




 1   “the retrospective definition of materiality is appropriate only in the context of

2    appellate review, and that trial prosecutors must disclose favorable information

 3   without attempting to predict whether its disclosure might affect the outcome of the

4    trial.” U.S. v. Olsen, 704 F.3d 1172, 1183 n.3 (9th Cir. 2013) (emphasis added).

 5   Thus, prosecutors cannot attempt to later excuse Brady violations by claiming “I

6    didn’t know it was material.”

 7         Second, it would need to capture that prosecutors’ disclosure obligations

8    apply not only to trials, but also to pre-trial and sentencing hearings as well. See, e.g.,

9    U.S. v. Gamez-Orduno, 235 F.3d 453, 461 (9th Cir. 2000) (recognizing Brady applies

10   to suppression hearings); see also Edwards v. Ayers, 542 F.3d 759, 768 (9th Cir. 2008)

11   (recognizing Brady applies to sentencing hearings).

12         Third, it would need to capture that, under Brady, prosecutors have “a duty

13   to learn of any favorable evidence known to the others acting on the government’s

14   behalf in [a] case, including the police.” Strickler v. Greene, 527 U.S. 263, 280-81

15   (1999).

16         Fourth, it would need to expand prosecutors’ disclosure obligations

17   harmonize with Washington’s ethical rules. Federal prosecutors in the Eastern

18   District of Washington are bound by Washington’s rules of professional conduct.

19   See 28 U.S.C. §530B(a) (“An attorney for the Government shall be subject to State

                                            DPPA Motion
                                               –7–
     Case 1:19-cr-02032-SMJ    ECF No. 227    filed 10/29/20   PageID.2505 Page 9 of 13




 1   laws and rules, and local Federal court rules, governing attorneys in each State

2    where such attorney engages in that attorney’s duties, to the same extend and in the

 3   same manner as other attorneys in that State.”). Washington’s RPC 3.8, which

4    outlines a prosecutor’s “special responsibilities,” requires prosecutors to disclose

 5   information above-and-beyond Brady:

6

 7

8

9

10

11

12

13

14

15
     With these tweaks in mind, James Cloud proposes the following language, which
16
     melds the District of Columbia’s local rule with Ninth Circuit authority, Supreme
17
     Court authority, and Washington’s RPCs:
18

19

                                          DPPA Motion
                                             –8–
     Case 1:19-cr-02032-SMJ    ECF No. 227     filed 10/29/20   PageID.2506 Page 10 of 13




 1                                 Disclosure of Information

2             Unless the parties agree and where not prohibited by law, the government
      shall timely disclose to the defense all evidence or information known to the
 3    government that tends to negate the guilt of the accused or mitigates the offense.

4
             “Timely” means that, beginning at the defendant’s arraignment and
 5    continuing throughout the criminal proceeding, the government shall make
      good-faith efforts to disclose such information to the defense as soon as reasonably
6     possible after its existence is known, so as to enable the defense to make effective
      use of the disclosed information in the preparation of its case.
 7
            These requirements apply regardless of whether the information would itself
8
      constitute admissible evidence. These requirements also apply to all court
9     proceedings, including pretrial hearings, trial, and sentencing.

10          The information, furthermore, shall be produced in a reasonably usable form
      unless that is impracticable; in such a circumstance, it shall be made available to the
11    defense for inspection and copying.
12
             The exculpatory information to be disclosed includes, but is not limited to,
13    the following:

14          1) information that is inconsistent with or tends to negate the defendant’s
               guilt as to any element, including identification, of the offense(s) with
15             which the defendant is charged;
16
            2) information that tends to mitigate the charged offense(s) or reduce the
17             potential penalty or guideline range;

18          3) information that tends to establish an articulated and legally-cognizable
               defense theory or recognized affirmative defense to the offense(s) with
19
               which the defendant is charged;
                                           DPPA Motion
                                              –9–
     Case 1:19-cr-02032-SMJ   ECF No. 227    filed 10/29/20   PageID.2507 Page 11 of 13




 1
            4) information that casts doubt on the credibility or accuracy of any evidence,
2              including witness testimony;

 3
            5) impeachment information, which includes, but it not limited to—
4
                  a. information regarding whether any promise, reward, or inducement
 5                   has been given or will be given later by the government to any
                     witness;
6
                  b. information that identifies all pending criminal cases against, and all
 7
                     criminal convictions of, any witness, and a copy of any criminal
8                    record of any witness, identifying by name each such witness;

9                 c. any inconsistent statement, or a description of such a statement,
                     made orally or in writing by any witness, regarding the alleged
10                   criminal conduct of the defendant;
11
                  d. information reflecting bias or prejudice against the defendant by any
12                   witness;

13                e. a written description of any prosecutable federal offense known by
                     the government to have been committed by any witness;
14
                  f. a written description of any conduct that may be admissible under
15
                     Fed. R. Evid. 608(b) known by the government to have been
16                   committed by a witness; and

17                g. information known to the government of any mental or physical
                     impairment of any witness whom the government anticipates calling
18
                     in its case-in-chief that may cast doubt on the ability of that witness
19                   to testify accurately or truthfully at trial as to any relevant event.

                                          DPPA Motion
                                             – 10 –
     Case 1:19-cr-02032-SMJ    ECF No. 227      filed 10/29/20   PageID.2508 Page 12 of 13




 1          6) information potentially relevant to pre-trial motions, including but not
               limited to motions to suppress, dismiss, or in limine; and
2
            7) no later than the close of the defendant’s case, the government shall
 3
               disclose any exculpatory information relevant to rebuttal.
4
             In the event the government believes that a disclosure under this rule would
 5    compromise witness safety, victim rights, national security, a sensitive law-
      enforcement technique, or any other substantial government interest, it may apply
6     to the Court for a modification of the requirements of this rule, which may include in
      camera review and/or withholding or subjecting to a protective order all or part of
 7
      the information. The government shall notify the defense of any such application.
8
             For purposes of this rule, the government includes federal, state, and local law
9     enforcement officers and other government officials who have participated in the
      investigation and prosecution of the offense(s) with which the defendant is charged.
10    The government has an obligation to seek from these sources all information subject
      to disclosure under this Rule.
11

12          If the government fails to comply with this rule, the Court, in addition to
      ordering production of the information, may:
13
            (1) specify the terms and conditions of such production;
14          (2) grant a continuance;
            (3) impose evidentiary sanctions;
15
            (4) enter any other order that is just under the circumstances.
16
                                         III.    Conclusion
17
            Congress did not enact the Due Process Protection Act so district courts
18
      could enter gentle Brady reminders that have no effect. No, the Act reflects the need
19

                                           DPPA Motion
                                              – 11 –
     Case 1:19-cr-02032-SMJ    ECF No. 227    filed 10/29/20   PageID.2509 Page 13 of 13




 1    for courts to detail not only what those obligations entail, but also the consequences

2     when those obligations aren’t followed—particularly in light of Bundy and Nejad.

 3          Because James Cloud’s request is reasonable, supported by law, and timely,

4     he respectfully asks the Court to enter an Order consistent with the above-proposed

 5    language.

6     Dated: October 29, 2020.

 7                                     Federal Defenders of Eastern Washington & Idaho
                                       s/ John B. McEntire, IV
8                                      John B. McEntire, IV, WSBA #39469
                                       10 North Post Street, Suite 700
9                                      Spokane, Washington 99201
                                       509.624.7606
10                                     jay_mcentire@fd.org

11
                                       Service Certificate
12
           I certify that on October 29, 2020, I electronically filed the foregoing with
13
      the Clerk of the Court using the CM/ECF System, which will notify Assistant
14
      United States Attorneys: Thomas J. Hanlon and Richard Burson.
15
                                             s/ John B. McEntire IV
16                                           John B. McEntire, IV, WSBA #39469
                                             10 North Post Street, Suite 700
17                                           Spokane, Washington 99201
                                             509.624.7606
18                                           jay_mcentire@fd.org

19

                                           DPPA Motion
                                              – 12 –
